MEMORANDUM OF DECISION.
Carmen Merrill appeals the af-firmance by the Superior Court (Knox County; Silsby, J.) of her District Court (Rockland; Pease, J.) conviction for the Class D crime of operating under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B (Pamph.1988). On appeal Merrill argues only that the circumstantial evidence that she was the operator of her automobile at the time of a single car accident is insufficient to support a conviction. Circumstantial evidence is no less conclusive than direct evidence in supporting a conviction. State v. Kenney, 534 A.2d 681, 682 (Me.1987). Viewing the record evidence in the light most favorable to the State, we conclude that the trier of fact could rationally find every element of the crime of operating under the influence beyond a reasonable doubt. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.